UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 5, 2013 Uroplasty, Inc. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization (001-32632) 41-1719250 Commission File No. (I.R.S. Employer Identification No.) 5420 Feltl Road Minnetonka, Minnesota (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (952) 426-6140 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operation and Financial Condition On April 5, 2012, Uroplasty, Inc. (the “Company”) released preliminary information regarding aggregate revenue and revenue from sales of Urgent PC in the United States for the quarter and year ended March 31, 2013. Item 5.02.
